DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 2, 4, 5 and Claims 1-9, 13-16) in the reply filed on 9/2/2020 is acknowledged.
Claims 10-12 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Response to Amendment
Applicant’s amendment filed 4/15/2021 has been entered.
Claims 1-9 and 13-16 remain pending, are drawn to the elected Species, and are therefore examined below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PGPUB 2013/0081840), hereinafter Aoki ‘840, in view of Aoki (US PGPUB 2012/0061116), hereinafter Aoki ‘116.

Regarding Claim 1, Aoki ‘840 discloses a clutch mechanism (170; Figure 7) for use in a rotary power tool (100; Figure 7) having a motor (110), the clutch mechanism comprising: 
an input member (171; Figures 8-11) to which torque from the motor (110) is transferred (via 161; see Para. 0095); 
an output member (173; Figures 8-11) movable between a first position (Figure 9) in which the output member (173) is engaged with the input member (171) for co-rotation therewith (Para. 0099), and a second position (Figure 10) in which the output member (173) is disengaged from the input member (171; Para. 0099); 
a biasing member (175) biasing the output member (173) into the second position (Figure 10; Para. 0097); and 
an electromagnet (177) which, when energized, moves the output member (173) from the second position (Figure 10) to the first position (Figure 9; Paras 0099).
However Aoki ‘840 fails to disclose the biasing member biasing the output member into the first position and the electromagnet (177) being able to, when energized, move the output member (173) from the first position (Figure 9) to the second position (Figure 10).
Aoki ‘116 which discloses another clutch system for a rotary power tool (101; Figure 1) wherein the clutch system comprises an input member (132; see Figure 2) and output member (portion of 134 which engages 132; see “Annotated View of Figure 2” below) biased (via “coil spring”; Para. 0026) into engagement with the input member (132) and is configured to receive torque from the input member (132) and wherein the clutch system is actuatable by an electromagnet (134) which is energized in order to decouple the input and output members (132 and lower portion of 134) of the clutch system when a torque value is detected (see Paras. 0026, 0031, 0035).
Note: Aoki ‘116 does not explicitly disclose the annotated output member (as noted below) is movable but does explicitly disclose declutching / decoupling members by energizing the electromagnet which is what Aoki ‘116 is relied upon for. 

    PNG
    media_image1.png
    329
    671
    media_image1.png
    Greyscale

Annotated View of Figure 2

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Aoki ‘840 such that the electromagnet is arranged such that when energized, the output member is disengaged from the input member and the coil spring is arranged to bias the output member and input member into engagement as taught by Aoki ‘116. By modifying Aoki ‘840 in this manner, the coil does not need to be continuously energized to maintain engagement of the clutch and therefore, power can be saved making operation more efficient. 
Please note that in the instant application, applicant has not disclosed any criticality for the specific claimed arrangement/function (note “Response to Arguments” section below). In this particular instance, the functions of the electromagnet and spring are merely being reversed in order to obtain the benefit of the teaching of Aoki ‘116 of the electromagnet only being energized to decouple the clutch.

Regarding Claim 3, Aoki ‘840, as modified, discloses the input member (171) has a first surface and the output member (173) has a second surface, and wherein the first surface is frictionally engaged with the second surface when the output member is in the first position (see Figure 9 and Para. 0099; note modification above).

Regarding Claim 15, Aoki ‘840, as modified, discloses the input member (171) is disposed about a first shaft (161 or motor shaft 111 which couples to 171 via 161 and 151; see “NOTE” below) that receives torque from the motor (110) for rotation therewith (Para. 0095), and the output member (173) is disposed about a separate second shaft (163) for rotation therewith, and wherein the second shaft (163) is configured to rotate in response to rotation of the first shaft (161, 111) when the output member (173) is in the first position (Figure 9; Para. 0096 and 0101 which disclose shaft 163 is output of clutch so it clearly operates as claimed).
NOTE: as shown in Figure 2, the “intermediate gear 161” comprises an upwardly extending cylindrical portion (boss portion 161a) which can be viewed as a “shaft” portion and therefore “gear 161” can be reasonably viewed as a shaft. Note that alternatively, “motor shaft 111” can be interpreted as the “first shaft” as the phase “disposed about” does not require that the input/output members be disposed on or around the shaft itself. In this instance, “disposed about” is interpreted merely as being disposed near or in proximity to without further claimed details. It is also noted that the specification does not give a special meaning to the phrase “disposed about”.  

Regarding Claim 16, Aoki ‘840, as modified, discloses a first bearing (172) arranged within the input member (171; Para. 0095) and rotatably supporting an end of the second shaft (163; supporting an end of the shaft portion of 163 prior to transition to gear portion 165).

Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PGPUB 2013/0081840), Aoki ’840, in view of Aoki (US PGPUB 2012/0061116), Aoki ‘116, as applied to Claim 1, and in further view of Milos (GB 1428917A-cited in IDS).

Regarding Claims 2, 13, and 14, Aoki ‘840, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose a brake member comprising a first braking surface in facing relationship with the output member, wherein the brake member and first braking surface engages the output member when the output member is in the second position. Aoki ‘840 further discloses a core portion (i.e. coil housing 179) of the electromagnet forming a surface which could be used as a braking surface and faces the output member (173) but Aoki ‘840 fails to disclose the surface engaging the output member in the second position in or to be viewed as a braking surface. 

Attention can be brought to the teachings of Milos which includes another clutch mechanism (Figure 4) comprising an input member (1), an output member (4) axially movable along a shaft (2) and wherein when the output member is disengaged from the input member (1), placed in the “second position”, the output member engages a brake member (13) in facing relationship with the output member (4; Page 2, lines 83-91), wherein the brake member (13) includes a first brake surface in facing relationship with the output member (4; as shown; see Page 2, lines 87-90), and wherein a core (body 12) of a electromagnet (coil 6) has a second brake surface (formed by frictional surface of 12) in facing relationship with the output member (4), and wherein the second brake surface engages the output member (4) when the output member is in the second position (Page 2, lines 83-91).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a brake member and braking surfaces as taught by Milos into the invention of Aoki ‘840. By modifying Aoki ‘840 in this manner, the output member can be braked and slowed to a stop in a more expedient manner and therefore reducing any unwanted rotation/actuation of the tool bit and further increasing safety of the tool after the clutch is disengaged. 

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PGPUB 2013/0081840), Aoki ’840, in view of Aoki (US PGPUB 2012/0061116), Aoki ‘116, as applied to Claim 3, and in further view of Swanson (US Patent 7,438,169).
Regarding Claims 4-9, Aoki ‘840, as modified, discloses the input member (171) and the output member (173) each rotate about a shared rotational axis (axis of 163) when the input member (171) receives torque from the motor and the output member (173) is in the first position (Figure 9). 
However, Aoki ‘840 fails to disclose the first and second surfaces being frusto-conical and the first surface defines an acute angle with respect to the rotational axis, wherein the acute angle is between 10 and 15 degrees and approximately 12 degrees.
Attention can be brought to the teachings of Swanson which includes a clutch member (600; Figures 5-7) which transfers from a drive member (500) to an output device, wherein the clutch member (600) comprises an input member (675) comprising a first surface (637) and an output member (clutch ring 677) comprising a second surface wherein the surfaces embody frusto-conical shaped surfaces (Col 13, lines 49-62) and the first surface (637) defines an acute angle with respect to a rotational axis, wherein the acute angle is between 10 and 60 degrees and is selected to optimize the torque rating (see Col 14, lines 42-52). 
Utilizing frusto-conical surfaces in clutch systems to increase the contact surface area is known in clutch systems. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the clutch mechanism of Aoki ‘840 such that the surfaces of both the input member and output member form frusto-conical surfaces forming the acute angles ranging from 10 to 60 degrees as taught by Swanson. By modifying Aoki ‘840 in this manner, the friction engagement can be improved and therefore providing an increase in the torque transfer capabilities as taught by Swanson (Col 13, line 63 through Col 14, line 3). 
Further, although Aoki ‘840, as modified, discloses a range of acute angles from 10 to 60 degrees, the modification does not explicitly disclose an acute angle formed by the first surface relative to the rotational axis of approximately 12 degrees and between 10 to 15 degrees. However, Swanson further teaches that the angle is selected to optimize the torque rating (see Col 14, lines 42-52). Based on this teaching, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the surfaces of the input and output members such that the acute angle formed is approximately 12 degrees and between 10 and 15 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the specifically claimed values. Further note MPEP section 2144.05 (I) which recites “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.


Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments on pages 6-8 of “REMARKS” that:

Thus, as the Examiner concedes, Aoki '840 does not teach the invention of claim 1. 
“Specifically, the electromagnet 177, when energized, moves the driven clutch member 173 into an engaged position, not a disengaged position. Also, the spring 175 biases the output member into the disengaged position, not the engaged position. 
However, the Examiner alleges that the invention of claim 1 would be obvious in view of Aoki '116, which discloses a power transmitting mechanism 117 for a hammer drill 101. The power transmitting mechanism 117 includes a driving gear 131 coupled to an output shaft 1 la of a motor 111, a first intermediate gear 132 (analogous to the claimed input member) engaged with the driving gear 131, an electromagnetic clutch 134 (analogous to the claimed output member) that may be coupled with the first intermediate gear 132 by a coil spring, and a second intermediate gear 135. The electromagnetic clutch 134 and the second intermediate gear 135 are both fixed to an intermediate shaft 133 for rotation therewith while the fist intermediate gear 132 is rotatable relative to the intermediate shaft 133. In a normal operating state, the electromagnetic clutch 134 is engaged with the first intermediate gear 132 to receive torque from the driving gear 131 to drive the electromagnetic clutch 134 and thus the intermediate shaft 133. The electromagnetic clutch 134 can either be coupled or uncoupled from the first intermediate gear 132 by the passage or interruption of current to the electromagnetic clutch 134. See ¶ 26. The Examiner alleges the electromagnetic clutch 134 can therefore be energized in order to decouple the input member 132 from the output member 134 and that a spring may bias the output member 134 into engagement with the input member 132. As such, the Examiner contends that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Aoki '840 such that when energized, the alleged output member 173 is disengaged from the alleged input member 171 and the coil spring 175 is arranged to bias the output member 173 and input member 171 into engagement as taught by Aoki '116. Further, the Examiner contends that reversal of working parts of a device involves only routine skill in the art, particularly in view of Aoki '116. The Applicant respectfully disagrees. 
Combining the electromagnetic clutch and the spring of Aoki '116 with the clutch mechanism of Aoki '840 is not a mere reversal of working parts. Rather, the modified rotary hammer of Aoki '840 would require a complete reconfiguration of the operating system. For example, both the velocity sensor 114 and the controller 113 used to detect if the torque is above a predetermined value and deenergize the electromagnetic clutch 170 of Aoki '840, would have to be completely reversed. For example, for the modification of Aoki '840 to work as the Examiner alleges, the controller 113 would have to be reconfigured to provide a current to the electromagnetic clutch 170 to separate the input member 171 from the output member 173. Further, the spring 175 of Aoki '840 without the modification of Aoki '116 is seated between a sleeve 166 and a boss portion 173a of the output member 173 to bias the output member 173 away from the input member 171 when the electromagnetic clutch 170 is deenergized. The spring 175 would not be able to bias the output member 173 into engagement with the input member 171 from its current position as shown in FIG. 9 of Aoki '840. As such, a complete redesign of the electromagnetic clutch 170, input member 171, and output member 173 would be necessary to modify Aoki '840 with Aoki '116 as the Examiner has suggested. Therefore, the modification of Aoki '840 with Aoki '116 is not a mere reversal of parts, such that one of ordinary skill in the art would not have found it obvious to combine Aoki '840 with Aoki '116. 
Further, because the electromagnet of claim 1 is only energized to disengage the output member from the input member, at the time of the invention, one of ordinary skill in the art would realize that power is not drawn by the electromagnet when the input and output members are engaged. Consequently, the overall electrical power load is reduced when the output member is being driven. As outlined in the application, the electrical load is only increased (to energize the electromagnet) in emergencies (e.g. when a bit gets stuck in a workpiece). 
Thus, the invention of claim 1 advantageously reduces the operating power load of an electromagnetic clutch. Aoki '840 fails to disclose this inventive solution. Rather, in Aoki '840, the electromagnetic coil 177 is energized during normal operation to force the driving and driven members 171, 173 into engagement. Consequently, the principal teaching of Aoki '840 is that the electrical load should be increased in normal usage (i.e. when no emergency is occurring). By contrast, the invention of claim 1 artfully uses a different electromagnet configuration to reduce electrical load during normal usage, and only increase the electrical load during emergencies. There is nothing in Aoki '840 that would motivate one of ordinary skill in the art at the time of the invention to reverse the arrangement it discloses. Further, Aoki '116 is silent on providing a motivation to reverse the arrangement of Aoki '840. “

First, Examiner would like to note that Paragraph 0026 of Aoki ‘116 discloses the coil spring used to bias the output member into engagement with the input member and further, Paragraph 0035 of Aoki ‘116 explicitly states “current is passed to the electromagnet of the electromagnetic clutch 134 and the electromagnetic clutch 134 is decoupled from the first intermediate gear 132”. 
Second, Examiner respectfully asserts that although the modification of Aoki '840 with Aoki '116 may not be a simplistic reversal of structural parts, the modification is based on the concept of reversing the functions of the parts (i.e. electromagnet and spring) of Aoki ‘840 in view of Aoki ‘116. Note that Examiner has removed the recitation of the cited case law to avoid confusion as the disclosures of Aoki ‘840 and Aoki ‘116, by themselves, renders the claimed invention obvious to one of ordinary skill in the art at the time the invention was effectively filed. 
Further, it would appear that the Applicant is arguing that given the brevity of structural modifications that would be required to modify Aoki '840 in view of Aoki '116, it would not have been obvious to one of ordinary skill in the art to have modified Aoki ‘840, in view of Aoki ‘116 and applicant appears to argue that there is no motivation drawn from Aoki ‘116.
In response to these arguments, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 601 (CCPA 1915).  However, there is no requirement that a motivation to make the modification be expressly articulated from the references themselves.  The test for combining references is what the combination of disclosures take as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 110 USPQ 209 (CCVA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. Further, it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA. 1969).
In this case, if one of ordinary skill in the art at the time the invention was effectively field which was in possession of Aoki ‘840 was to be presented with the teaching of Aoki ‘116 that alternatively, the electromagnet can be arranged such that it is only energized to decouple the clutch mechanism, that person of ordinary skill in the art would have been well motivated to modify the tool of Aoki ‘840 to save energy and therefore prolong life of the tool and/or battery. Given the relatively advanced skill level of one of ordinary skill in the art at the time the invention was effectively filed, the structural modifications in order to obtain such a modified tool would have been well within the skill level of such of ordinary skill in the art. 
Further, examiner respectfully asserts that Applicant’s arguments cannot be relied upon as a portion of the original disclosure and therefore, it can be concluded that there was no criticality for the specific arrangement/function, provided at the time the invention was effectively filed, of electromagnet such that it can be energized only to decouple the clutch system. Aoki ‘116 is further cited and applied above for teaching such an arrangement and function which provides further evidence that such an arrangement/function is known and therefore, not a patentably distinguishing feature in context with the claimed invention.
Regarding Applicant’s arguments pertaining to Claim 15, refer to the rejection of Claim 15 above and the Examiner’s “NOTE”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/29/2021